Citation Nr: 1732839	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-49 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for degenerative joint disease (DJD) of the lumber spine in excess of 20 percent on and after February 17, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In June 2014, the Board denied entitlement to a higher rating for service-connected back disorder in excess of 10 percent prior to February 17, 2011, and in excess of 20 percent on and after February 17, 2011. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2014 joint motion for partial remand (JMR), the Court vacated the Board's denial of a disability rating in excess of 20 percent for service-connected back disorder on and after February 17, 2011, and remanded the matter for compliance with the terms of the JMR.  The December 2014 JMR specifically stated that the Veteran abandoned her claim of entitlement to an increased rating for service-connected back disorder prior to February 17, 2011. 

This matter was last before the Board in July 2016, at which time the Veteran's increased rating claim for her lumbar spine disability was remanded for additional development. 

The Board also remanded the issue of entitlement to an increased schedular rating for DJD of the lumbar spine in excess of 20 percent on and after February 17, 2011 to the RO in March 2017 for additional development.

The case has returned to the Board for further appellate action.





FINDING OF FACT

On and after February 17, 2011, the Veteran's DJD of the lumbar spine was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; and with muscle spasm or guarding severe enough to result in a mildly abnormal gait and mild lordosis.


CONCLUSION OF LAW

The Veteran's DJD of the lumbar spine does not warrant a rating higher than 20 percent disabling on and after February 17, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the case was remanded to the RO in March 2017 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).




II.  Duties to Notify and Assist

Regarding the duty to notify, once a claim of service connection has been granted, the filing of an NOD with the RO's rating decision of a disability does not trigger additional 38 U.S.C.A. § 5103(a) (West 2014) notice.  See 38 C.F.R. § 3.159(b)(3) (2016).  Therefore, further VCAA notice is not applicable in this case for an increased schedular rating for DJD of the lumbar spine in excess of 20 percent on and after February 17, 2011.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements," such as the effective date of an initial rating).  Thus, with respect to the claim on appeal, VA has fulfilled its duty to notify the Veteran.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the increased rating claim for DJD of the lumbar spine.  VA treatment records, private medical treatment records, and lay statements have been associated with the claims file.

VA's duty to assist includes providing a medical examination of obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  For the period of appeal described in the Introduction, the Veteran was afforded VA examinations addressing DJD of the lumbar spine in February 2011, May 2012, October 2015, and April 2017.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim. See Barr v. Nicholson, 12 Vet. App. 303. 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir, 2006).

III.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). See generally 38 C.F.R. § Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. See 38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. § 4.1 (2016).  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7 (2016).  Otherwise, VA will assign the lower rating. Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  That is to say, the Board must consider whether there have been times when service-connected disabilities have been more severe than at others, and rate them accordingly.





DJD of the Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; 
see also 38 C.F.R. § 4.59 (2016)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2016).  Although the first sentence of 38 C.F.R. § 4.59 (2016) refers only to arthritis, the regulation applies to joint conditions other than arthritis.  
Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 (2016)).

The final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements. Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements. Id. at 354.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. 
See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The general rating formula for disease and injuries of the spine is laid out in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016). 

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine............................40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Facts and Evidence

The Veteran served as a U.S. Army chaplain's assistant.  She contends that her service-connected DJD of the lumbar spine warrants a disability rating in excess of 20 percent on and after February 17, 2011.  

The RO has granted service connection for sciatica associated with chronic lumbosacral strain and DJD and assigned ratings of 10 percent each, for the left leg effective in October 2, 2009 and for the right leg effective April, 19, 2017.   The Veteran expressed timely disagreement with the right leg rating.  The appeal is pending at the RO.  

In February 2011, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's medical history and considered her lay statements.  The examiner reported that the Veteran complained of low back pain which began in the 1990s.  Specifically, the Veteran reported an "insidious" onset of low back pain which has progressively worsened over the past year.  The Veteran characterized her low back pain as stabbing, occurring on a daily basis.  She also reported stiffness, weakness, and lack endurance; however, she reported that the low back condition did not prevent her from functioning in her current job as a VA RO adjudicator, although she was provided an ergonomic chair and elevated desk surface and missed five days of work in the past year because of the back and left knee disabilities.  She reported three flare-ups over the past year when her pain reached a level 9 for entire days.  She stated that she received injections at the emergency room during these flare-ups.  She did not report incapacitating episodes requiring physician-prescribed bedrest over the past 12 months.

Upon medical records review, the examiner reported that the Veteran had degenerative disc disease at L-3 and L-5, as confirmed through magnetic imaging resonance (MRI) in October 2009.

Upon physical examination, the examiner observed that the Veteran was not in acute stress.  She had a mild antalgic gait and was noted to favor her left side.  Deep tendon reflexes were 2+ and bilateral lower extremities were symmetrical.  Sensation was intact to both pinprick and light touch throughout the lower extremities.  Proprioception was intact, as was sensation to vibration and temperature in the bilateral extremities.  Motor strength was 5/5 in the bilateral hip flexors, knee extensors, ankle dorsiflexors, ankle investors, ankle evertors, and extensor halluces longus.  Left hamstrings were 4 to 4+5; right hamstrings were 5/5.

Further, the examiner reported no decreases in the usual lumbar lordosis.  There was neither scoliosis nor kyphosis.  The examiner did report tenderness to palpation over the L4-S1 paraspinals and right sacroiliac joint. Mild muscle spasm was palpable.  Straight leg test was negative for radicular pain bilaterally.  Forward flexion was to 60 degrees with the onset of pain at 40 degrees; extension was to 25 degrees with pain at 20 degrees; left and right lateral flexion was to 40 degrees with pain at 20 degrees; left and right lateral rotation was to 50 with pain at 40 degrees.  Notably, the examiner observed ranges of lateral flexion and rotation greater than normal.  Disregarding measurements in excess of normal, the combined range of motion was 205 degrees with pain in all directions.  

As to DeLuca factors, the examiner opined that there was no significant change in active range of motion following repeat testing of 3 times against resistance.  There was no additional loss of range of motion for the thoracolumbar spine due to painful motion, weakness, impaired endurance, incoordination or instability.

Imaging of the lumbosacral spine showed mild levoscoliosis in the lower lumbar spine centered at L-4, no subluxation, loss of normal lordosis in the mid-upper lumbar spine, indicating neither acute nor chronic muscle spasm.  Furthermore, there were no indications of spondylolisthesis.  Vertical body height was normal.  There was intervertebral disc space loss was moderate at two levels and mild osteophytosis at one level.  The sacroiliac joints were within normal limits.  There were no par interarticularis defects but severe facet arthropathy at L5-S1 bilaterally; moderate facet arthropathy at L4-5 on the left; and mild facet arthropathy on the right.  Neither sclerotic nor lytic bone lesions were present.

The examiner provided diagnostic impressions of lumbar degenerative disc disease and spondylosis, with no evidence of lumbosacral radiculopathy.

A review of the Veteran's chronological medical care reports and progress notes from a military outpatient clinic showed that the Veteran sought treatment for her lower back condition, back strain, and disc degeneration from March 2011 to June 2015.  The Veteran received physical therapy, was afforded consultations for her low back condition, and prescribed medication to relax her back muscles and to control her back pain.  A note from June 2012 reported that the Veteran's chronic low back pain was well controlled with Tramadol. In an August 2014 report, the examiner mentioned that the Veteran reported backache with chronic pain which was typical.  As evidence of her pain, the examiner reported that the Veteran stated that she had received a handicap placard for her car.  In light of the Veteran's history, the examiner further opined there were no other "red flags" for pain. The Veteran reported "typical pain," which, according to the examiner, was 4/10.   On several occasions, the Veteran reported that her pain worsened at night.  Examiners noted tenderness on palpation of her lumbar sacral region and muscle spasms in her lower back.  The Veteran reported on occasion that she woke up in the middle of the night and noticed her back pain.  Progress notes report that the Veteran has complained of left leg radiculopathy.  However, a June 2015 progress noted that that she had no numbness or radiculopathy.  These outpatient records are silent as to functional loss or impairment.

A review of the Denver VAMC progress notes and examinations showed that the Veteran sought treatment for her lower back condition, back strain, and DJD from February 2011 to April 2013.  The VAMC file included a copy of the February 2011 examination, as discussed above and the May 2012 VA examination, as discussed below.  A March 2011 examination note mentioned that low back pain required Flexeril and dermal patches as needed to control pain.  In an April 2013 examination report for a cervical condition, the examiner noted that the Veteran stated that she "sleeps and walks funny" due to low back pain. 

In April 2012, the Veteran submitted a statement reporting that her back continued to worsen.  She further wrote that she has had to adapt her daily functions according to how her back felt upon rising in the morning.  The Veteran contended that she could not get dressed without sitting down.  Also, she wrote that she could not stand completely upright after sitting for a long time.  She contended that the limitations imposed by her back condition included difficulty toileting.  

In May 2012, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's medical history and her lay statements concerning her low back condition.  The examiner noted that the Veteran reported that she had received physical therapy which worsened her symptoms. She also reported that over the past 6 months she has been experiencing numbness in both feet as well as numbness and tingling in her face and hands.  The examiner referred to X-rays that revealed evidence of degenerative changes that had progressed slightly from the imaging done in February 2011.  There was moderate disk space narrowing at L3-4 with minimal anterior spondylosis seen at the superior aspect of L5.  He also noted mild spurring was seen along the inferior sacroiliac joints bilaterally.  Minimal anterior spondylosis was noted at the superior aspect of L5; 2 mm anterolistesis was noted at L5 on S1.

Upon physical examination, the examiner found normal lordotic curve.  There was no evidence of paraspinal muscle spasm seen at any point throughout the vertebral column.  Palpitory tenderness was noted over the S1 joints bilaterally.  The examiner reported that L'hermitte's sign and Spurling's maneuver were both significant by their absences.  Straight leg raising and femoral stretch maneuvers were both unremarkable.  Forward flexion was to 50 degrees, with pain at 30 degrees; extension was to 20 degrees, with pain at 10 degrees; lateral flexion was to 20 degrees bilaterally, with pain at 10; lateral rotation in the AP direction was to 50 degrees bilaterally, with pain at 50 degrees.  Disregarding measurements of rotation in excess of normal, the combined range of motion was 170 degrees with pain.  

As to DeLuca factors, the examiner reported that there was no change in active or passive range of motion during 3 times repeated testing, and no additional losses observed for the thoracolumbar spine due to painful motion, weakness, impaired endurance, incoordination or instability.

Neurologic examination revealed that sensation to light touch and pinprick were intact in all three distributions of the trigeminal nerve.  Motor examination revealed normal and symmetric strength throughout.  The only sensory distortion was over the plantar aspect of the Veteran's toes in the distal portions of those digits.  This, however, was not over the lateral border of the foot as would be apparent with sciatic nerve or radicular pattern of nerve root dysfunction.  The examiner opined that the Veteran's complaint of numbness was more suggestive of a peripheral neuropathic symptom.

The examiner provided diagnostic impressions of mild to moderate DJD of the lumbosacral spine associated with myofascial features. The examiner further opined that the Veteran described longstanding subjective complaints of bilateral lower extremity radicular pain and sensory distortion for which he could find no objective clinical correlation because the complaints were not accompanied by any evidence of lower extremity reflex asymmetry.

The examiner provided two notes.  As to note 1, the Veteran described waxing and waning symptoms with frequent exacerbation of bilateral low back pain both with and without radiation into the lower extremities bilaterally.  The examiner opined that this may or may not be associated with lower extremity pain and numbness.  By history, whenever present, those complaints may follow an L5-S1 radicular pattern.  He emphasized that there was no objective medical correlation for these complaints of the Veteran found upon physical examination.

As to note 2, the Veteran described frequent flare-ups over the last 12 months which occurred monthly and which lasted anywhere from 24 to 48 hours before resolution.  The examiner noted that episodes of clinical deterioration to this degree required healthcare referral because of significant alteration in the Veteran's level of activity and both self-directed and physician-ordered periods of bedrest for incapacitating episodes.  

Lastly, the examiner stated that the origins of the Veteran's complaints remained obscure and of undefined origin.  However, since she stated that her hands, face, and feet were now involved with the same set of sensory complaints, it was clear that her lower back alone cannot be the source of all of her diffuse symptoms, especially those above the waist involving her hands and face.  Therefore, the examiner suspected a more generalized or systemic process.

In an April 2013 private emergency department report from a private hospital, an examiner provided impressions that the Veteran had no costovertebral, paravertebral, or intervertebral muscle spasms in her back.

A January 2014 private patient record from the hospital noted that the Veteran had a history of chronic pain.  The examiner reported that the Veteran was more comfortable standing than sitting.  Muscle spasm was reported in the lateral portion of her muscular aspect of the lumbar spine.  She had neither signs of incontinence nor retention.  Further, the examiner noted neither foot-drop nor drag.  The examiner also noted that the Veteran walked without any assistance.  Neither numbness nor tingling were reported, the Veteran indicated that Toradol usually worked to alleviate her pain.  The examiner gave her an injection of Toradol.  The examiner discussed the use of Vicodin with the Veteran, but, he indicated, that she came back and received a prescription for Percocet instead of Vicodin.  The examiner opined that he expected that the Veteran should do well going forward.  The examiner noted a normal range of motion, no tenderness, no bony tenderness, no swelling, no edema, and no deformity.

A February 2014 private patient record from a private hospital noted that the Veteran had a history of chronic back pain.  The examiner noted that she did not have paresthesia of her arms or legs.

An April 2014 visit summary report from the private hospital noted diagnoses of low back pain, sacroiliac dysfunction, and muscle weakness.

Also in April 2014 a physical therapist provided an initial evaluation for the Veteran's physical therapy program, noting that the Veteran's prognosis for was good.  The therapist noted that the prognosis is based on the chronic nature symptoms and the Veteran's willingness to participate.  Both long-term and short-term goals were described, including activity to match the Veteran's weight level, improved strength, and proper body mechanics.  The Physical therapist wrote follow-up reports as to the Veteran's progress.  In a May 2014 letter a private hospital noted that the Veteran was receiving physical therapy.  As mention above, the physical therapist wrote that the long-term goal of her therapy was to gain increased strength and coordination in her lumbar spine area.  The therapist also wrote that the Veteran's impairment goal was to tolerate hiking 1-2 miles and increase her activity level.

In July 2015, the Veteran's husband submitted a letter, in which he wrote in support of the Veteran's deteriorating back condition.  He reported that the Veteran used to be able to do a lot more activities without pain in her back.  He reported that anytime he and the Veteran went anywhere her back became stiff, swollen, and painful.  Also, he wrote that she has taken pain medication regularly and had a hard time sleeping, constantly shifting positions.  He also wrote that the Veteran used to enjoy snow skiing, running, and playing softball and gave up these activities because of pain.  She was unable participate in family activities.

In October 2015, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's VA treatment records, electronic records, and the Veteran's lay accounts.  The examiner also conducted an in-person examination.  As a diagnostic impression, he indicated lumbar spine DJD without evidence of right or left lumbosacral radiculopathy.  He also reported bilateral sacroilitis which is related to the Veteran's service-connected low back condition.  The examiner explained that the Veteran's SI joint complaints are related to her original spine condition, in that she was splinting through the lower lumbar spine which places more stress on the SI joints. 

The examiner noted that the Veteran reported flare-ups, in her own words of "pain ranges from 3 to 8/10 in the back; left leg pain may be a 7/10; 8/10, and pain may last 2 days and require missed work days, occurring about 4 times a year."  As to functional loss, the examiner stated that the Veteran reported shooting pain just watching a movie, constant fidgeting to get comfortable in airplanes, and that long care rides were difficult.  She also commented on the difficulties she experienced shopping, sleeping, and riding a bicycle.  The Veteran further stated that she was no longer able to ski, to cut grass, or to walk her dogs without assistance.

Range of motion was forward flexion was to 65 degrees; extension was to 20 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 30 degrees.  The combined range of motion was 205 degrees.  Range of motion itself did not lead to functional loss.  The examiner observed pain on motion but it neither resulted in nor caused functional losses.  There was no pain with weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or soft tissue of the thoracolumbar spine.  Specifically, the examiner reported that the lower lumbar paraspinals were extremely tight and the Veteran splints through this region with range of motion, especially side bending; and has tender left and right SI joints.  The Veteran was able to perform repetitive use testing with at least 3 repetitions, without any loss of function.  The Veteran indicated that pain, weakness, fatigability or incoordination limited functional ability with repeated use; however, the examiner could not explain why this was the case without resorting to speculation.  The examine predicted the following additional loss of function because of fatigue and lack of endurance: forward flexion was to 55 degrees; extension was to 10 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 20 degrees; and left lateral flexion was to 20 degrees.  The combined range of motion under these conditions was 145 degrees.  

The examination was not conducted during a flare-up and was consistent with the Veteran's statements concerning functional loss during flare-ups.  The Veteran indicated that pain, weakness, fatigability or incoordination limited functional ability with flare-ups as noted above identical to the results obtained for repeated use.

Muscle spasm was reported, resulting in abnormal gait or abnormal spinal contour.  Localized tenderness did not result in abnormal gait or abnormal spinal contour.  Guarding was reported, resulting in gait or abnormal spinal contour.  Additional factors contributing to disabling included disturbance of locomotion, interference with sitting, and interference with sitting.  Muscle strength testing yielded: hip flexion of 5/5 on right and left; knee extension of 5/5 on right and left; ankle plantar flexion of 5/5 on right and left; ankle dorsiflexion of 5/5 on right and left; and great toe flexion of 5/5 on right and left.  The Veteran did not have muscle atrophy 

As to reflex, deep tendon reflexes to the right and left knees were 2+; to the right and left ankles were 2+.  Results of light touch sensation were normal for the right and left anterior thigh (L2); were normal for the right and left thighs/knees (L3/4); were normal for the lower legs/ankles (L4/L5/S1); and were normal for the feet/toes (L5).  Straight leg testing was negative.  The examiner reported that the Veteran had no radicular pain or any signs or symptoms of radiculopathy.  There was no ankylosis to the thoracolumbar spine, or bowel or bladder problems.  The Veteran did not have IVDS of the thoracolumbar spine.  She used no assistive devises.  No remaining effective function or losses of the extremities were noted.  The examiner reported no additional pertinent finding related to conditions or scars.  The examiner opined negatively as to thoracic vertebral spine with loss of 50 percent or more of height and other significant diagnostic findings.

As to functional impact on the Veteran's ability to work, the examiner opined that there could be no heavy or repeated lifting, should be an ergonomic worksite and an ability to shift around when she worked.

As remarks, the examiner stated that the Veteran's intermittent left leg pain which goes down the leg was noted as a subjective complaint because there are no objective findings consistent with radiculopathy, specifically reflexes, motor exam, sensory exam, and straight leg raise are all normal.  Lastly, the examiner noted that the Veteran's left thigh atrophy was due to her knee condition, therefore not documented in this examination.

A December 2015 record from the private hospital noted that the Veteran had a history of chronic back pain.  An examiner opined that the Veteran's musculoskeletal system exhibited a normal range of motion and she showed neither edema nor tenderness.

A March 2017 record from the private medical emergency department noted that the Veteran had chronic back pain.  The note indicated that she arrived at the department driving a car.  As to her musculoskeletal system, the examiner opined that she had a normal range of motion.  She was discharged with no recommendations concerning her low back condition.  In an examination report summarizing this record, the examiner wrote that the Veteran was +5/5 in all of her extremities.  The report was silent as to functional losses or impairments. 
In a June 2017 record from the medical emergency department, an examiner, as a clinical impression, wrote that the Veteran's back pain was gone.  The examiner also reported that the Veteran exhibited +5/5 in 4 extremities without trauma or deformity.

In April 2017, the Veteran was afforded a VA thoracolumbar spine condition examination.  The examiner reviewed the Veteran's claims file, medical records, and considered the Veteran's lay statements concerning the history of her back problem.  The examiner reported that the Veteran did have a diagnosis of chronic lumbosacral strain with DJD.  The examiner specifically reported that the Veteran stated that she experienced low back ache and stiffness, which was worse in the morning.  She also stated that she had random sharper needle-like low back pain flares and at times felt like her "back was stuck."  These flare-ups, according to the Veteran, happened on average 4 times per week.  She also stated that she experienced occasional daily shooting sciatic pain down her legs to her ankles; daily.  This occurred after standing for long periods.  She also stated that her feet felt numb at times.  The Veteran also reported that it was painful for her to lift more than 10 pounds.

The Veteran stated that she had to reposition frequently to get comfortable in bed.  She also reported that she was taking Skalaxin 3-4 times per week; Tramadol tablets daily for back pain; Motrin every day; and Meloxicam 4 times per week.  She reported that she no longer received Tramadol injections because back pain had lessened from that of the prior year.

The examiner reported that range of motion testing was occurring during a flare-up, because the Veteran stated that the three hour drive to VA itself caused a low back flare-up.  She stated that this flare-up manifested itself in random sharp pain to her low back, in feeling as if a "board were up against it."  The Veteran reported functional impairment with repeated use.  She characterized this loss as avoidances, specifically lifting more than 10 pounds, vacuuming, high impact activities (running and jumping), and yoga.

Upon physical examination, the examiner reported that all initial ranges of motion were normal.  Forward flexion was to 90 degrees; extension was to 30 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 30 degrees.  The combined range of motion was 240 degrees.  The examiner opined that while pain was noted in the examination, it did not result in functional loss.  This pain occurred with forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  There was no evidence of pain with weight-bearing.  Likewise, there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional loss of function or range of motion after the 3 repetitions.

As to repeated use over time, the examiner reported that the Veteran was not examined after repetitive use over time.  In this category, the examiner reported that the examination results were neither medically consistent nor inconsistent with the Veteran's statements describing repetitive use over time.  Likewise, the examiner could not opine without mere speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.

As mentioned above, the examination was conducted during a flare-up.  The examiner reported that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  There was neither guarding nor muscle spasm.  Muscle strength testing revealed the following results: right and left hip flexion of 5/5; right and left knee flexion of 5/5; right and left ankle plantar flexion of 5/5; right and left ankle dorsiflexion of 5/5; and right and left great toe flexion of 5/5.  The examination noted no muscle atrophy.  Deep tendon reflex testing revealed that both knees were normal at 2+, and both ankles were normal at 2+.  The results for sensation to light touch testing were normal for both upper anterior thighs (L2), both thighs/knees (L3/4); both lower legs/ankles (L4/L5/S1); and both feet and toes (L-5).  Straight leg testing test was negative for the right and the left.

The examiner reported that the Veteran had radicular pain or other signs of symptoms due to radiculopathy.  While he reported no constant pain to the right and left lower extremities, he did report mild pain.  Paresthesia and dysesthesia at the right and left lower extremities were mild.  The examiner noted no numbness in either the right or the left lower extremities.  The examiner reported that the Veteran has no other signs or symptoms of radiculopathy.  The examiner indicated the involvement of nerve roots L4/L5/S1/S2/sciatic nerve, on both right and left.  The severity of the radiculopathy was mild on the right side and the left side.  There was no ankylosis of the spine and no other neurologic abnormalities.  Also, there was no presence of IVDS of the thoracolumbar spine.

The examiner reported that the Veteran used the assistive devise of a back brace occasionally.  The examiner also noted that the Veteran stated that she used over-the-counter (OTC) Velcro wrap for support 3-4 days per week.

No other effective functional loss of the extremities, according to the examiner, could be attributed to the thoracolumbar spine.  Also, there were also no additional functional impairments as to the extremities.  No pertinent physical findings, conditions, signs or symptom are scars were present.

Diagnostic testing was performed and arthritis was documented.  There was no thoracic fracture with loss of 50 percent or more of height.  Significant diagnostic findings were gleaned from a lumbar x-ray of October 2015, which indicated DJD and DDD of the lumbar spine.  The examiner provided a diagnostic impression that interval worsening of degenerative change and disc space narrowing.  The examiner also compared the results of the October 2015 with earlier imaging in 2012.

As to functional impact, the examiner opined that the Veteran's low back condition did impact her ability to work.  This impact was described as increased lower back pain when the Veteran engaged in prolonged sitting or standing and the requirement of repositioning.  Also noted were the use of a prescribed chair, ball chair, and stand/sit desk.  As mentioned above, the Veteran avoided heavy lifting, vacuuming, yoga, and high impact exercise.

The examiner included a Correia statement, noting that contralateral uninjured joint testing was not applicable.  Also, the examiner reported no pain with non-weight bearing, and no pain with passive range of motion or weight-bearing. 

In May 2017, the Veteran submitted a lay statement, via VA form 21-4138.  The Veteran stated that her SSOC referenced the VA clinic where she received treatment incorrectly.  She also submitted medical records which were discussed above.  The Veteran stated that these reports showed that her back has become worse, to include back spasm, weakness, and "locking up."  She also stated that there were occasions when she could not get out of bed or walk.  The Veteran mentioned that she has had a handicapped placard for the past 6 years "that is needed when [she] is unable to walk because of her back condition."  The Veteran also wrote that she has had to leave work because of her back problems.  She noted that desk accommodations were made to her work station because of her worsening back problems.  She indicated that she was taking Toradol injections, Skelaxin, Flexeril, and Lidocaine patches to control her pain.  She noted that her April 2017 VA examination, discussed above, reported that she had sciatica in both legs going down her back through her legs and to her ankles and her feet.  

A June 2017 emergency room report from one private hospital noted that the Veteran denied pain in her lower extremities or lower extremity edema, and a June 2017 emergency department report from another private hospital noted that the Veteran had neither costovertebral angles tenderness (CVAT) nor spinal tenderness.  

Analysis

Upon review of the evidence of record, for the period on and after February 17, 2011 the Board concludes that the evidence of record does not warrant a disability rating greater that 20 percent for the Veteran's DJD of the lumber spine.

The Veteran and her husband are competent to report her symptoms and observations of level of dysfunction.  See Layno, 6 Vet. App. 465, 466, 369-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the clinical limitations and severity of a thoracolumbar spinal condition must also be weighed with clinical observations and pathology to support the reports and observation and requires highly specialized medical training.  
See Jandreau, 492 F.3d at 1372, 1377 (providing that the question of whether lay evidence and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  

Throughout the period of the appeal, the Veteran reported moderate back pain with exacerbating episodes of severe pain, stiffness, and locking.  The Veteran reported difficulty caring for children, shopping, and performing household chores that required lifting, pushing, or extended standing.  She also reported accommodations at work that permitted breaks for stretching.  Although she reported missing work four times per year, she was able to perform her full time employment duties as a VA claims adjudicator during the entire period without excessive use of the normal allowance for sick leave.  The Veteran is able to drive an automobile although extremely lengthy drives such as prior to the most recent VA examination caused a period of flare-up pain.  

At all times, range of motion was not less than forward flexion of the thoracolumbar spine of 50 degrees (including during a flare-up or predicted repetition) with a combined range of motion of not less than 145 degrees.  More recent examination and emergency room treatment reports noted normal ranges of motion.  Most reports found no muscle weakness or atrophy, but some did note muscle spasms that resulted in a mild abnormal gait, including some effect from a left knee disability.  The Veteran used prescription medication and dermal patches for some relief but was never advised that surgical intervention was warranted.  Although one examiner noted that the Veteran's reports suggested incapacitating episodes with bed rest and treatment by a physician, the treatment records do not support show that this was ordered.  During exacerbations, the Veteran was often provided an injection and released from treatment.  The Veteran reported difficulty toileting because of her range of motion, although several examiners noted a range of rotation greater than normal which the Board interpreted as at least normal.  On one occasion, the Veteran submitted a claim for incontinence that was denied without appeal, and none of the treatment records contain lay or medical evidence of bowel or bladder complications.  The neurological complications are limited to radiating pain and loss of sensation in the lower extremities that are separately rated as 10 percent disabling with a combined rating for the degenerative disc disease and neurological complications to 40 percent. 

In the December 2014 Joint Motion, the parties raised the issue of an extra-schedular rating, referring to flare-ups, missed work, and limited ability to walk or stand.  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008). The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id.   If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116. Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted. Id.  

First, the rating criteria contemplate pain, whether or not it radiates, and the functional loss experienced during normal and flare-up periods.  The most recent VA examination was performed during a flare-up after three hours of driving.  Although the Veteran requires medication not mentioned in the rating criteria, the Veteran experiences some relief, and the medication and patches were not reported to affect function such as cognition or range of motion.  Even if standing and sitting endurance was considered to be outside the bounds of the rating criteria, step two of the extra-schedular process is not met because there is not marked interference with employment or frequent periods of hospitalization.  Emergency room treatment for pain and missed work days were not more than several times per year.  The Board assigns some probative weight to the Veteran's and her husband's reports of shortcomings in daily activities and family events and to the increased pain during flare- ups.  However, the Board places greater probative weight on the Veteran's ability to maintain full time employment without excess sick leave and without recommendations for surgical intervention.  Therefore, referral for extra-schedular consideration is not warranted.  

The weight of the credible and probative evidence demonstrates that the Veteran's degenerative disc disease of the lumbar spine does not warrant a rating in excess of 20 percent at any time since February 17, 2011.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent on and after February 17, 2011 for DJD of the lumbar spine is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


